     Case 2:15-cv-02448-TLN-KJN Document 181 Filed 05/12/20 Page 1 of 3

 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   ALBERTO L. GONZALEZ, State Bar No. 117605
     Supervising Deputy Attorney General
 3   JOHN C. BRIDGES, State Bar No. 248553
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-7529
 6    Fax: (916) 322-8288
      E-mail: John.Bridges@doj.ca.gov
 7   Attorneys for Defendants
     Kyle Jones, Tricia Sommers, Truly Sughrue, Jeff
 8   Davi, Wayne Bell, William Moran, and John
     VanDriel
 9

10                            IN THE UNITED STATES DISTRICT COURT

11                       IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA

12                                      SACRAMENTO DIVISION

13

14
     DANIEL E. GONZALEZ,                                  2:15-cv-2448 TLN KJN PS
15
                                            Plaintiff, DEFENDANTS’ REQUEST FOR
16                                                     EXTENSION OF TIME; DECLARATION
                    v.                                 OF JOHN C. BRIDGES IN SUPPORT OF
17                                                     REQUEST FOR EXTENSION OF TIME

18   DEPARTMENT (BUREAU) OF REAL                          Trial Date:   TBD
     ESTATE, et al.,
19
                                         Defendants. Action Filed: November 24, 2015
20

21          On February 22, 2019, the Court issued a Pretrial Scheduling Order. (ECF No. 136.) In

22   that Order, the Court stated that, “All law and motion, except as to discovery-related matters,

23   shall be completed by March 5, 2020.” (ECF No. 136 at p. 3, ll. 10-11.) Due to ongoing

24   difficulties completing the plaintiff’s deposition, which are well documented in the previous

25   filings before this Court, defendants submitted a request for an extension of time to complete

26   plaintiff’s deposition and extend the time for filing a motion for summary judgment and/or

27   summary adjudication on February 26, 2020. Since plaintiff has now retained counsel, the Court

28   referred defendants to take up the issue with the assigned District Judge. (ECF No. 179, p. 1,
                                                      1
                                         Defendants’ Request for Extension of Time (2:15-cv-2448 TLN KJN PS)
     Case 2:15-cv-02448-TLN-KJN Document 181 Filed 05/12/20 Page 2 of 3

 1   footnote 1, citing Local Rule 302(c)(21).) Therefore, defendants are re-submitting this request.

 2         Pursuant to the Court’s previous directive to meet and confer, the parties agreed to resume

 3   the deposition of plaintiff on March 25, 2020, but due to the unforeseen shelter-in-place orders,

 4   the parties were unable to conduct the deposition on that date, and have not yet rescheduled the

 5   deposition due to the ongoing nature of the orders. Defendants anticipate filing a motion for

 6   summary judgment and/or summary adjudication after the deposition concludes.

 7         Defendants respectfully request an extension of time to complete plaintiff’s deposition and

 8   file a forthcoming dispositive motion. Defendants have diligently attempted to complete

 9   discovery, specifically the deposition of plaintiff, but have been unable to obtain the necessary

10   information to prepare and file a dispositive motion. Defendants anticipate completing plaintiff’s

11   deposition by July 31, 2020, and filing a dispositive motion no later than September 18, 2020.

12    Dated: May 12, 2020                                     Respectfully submitted,
13                                                            XAVIER BECERRA
                                                              Attorney General of California
14                                                            ALBERTO L. GONZALEZ
                                                              Supervising Deputy Attorney General
15
                                                              /s/ John C. Bridges
16
                                                              JOHN C. BRIDGES
17                                                            Deputy Attorney General
                                                              Attorneys for Defendants Kyle Jones,
18                                                            Tricia Sommers, Truly Sughrue, Jeff
                                                              Davi, Wayne Bell, William Moran, and
19                                                            John VanDriel
20

21                     DECLARATION OF JOHN BRIDGES IN SUPPORT OF
                            REQUEST FOR EXTENSION OF TIME
22

23          I, John Bridges, declare:

24          1.      I am a Deputy Attorney General with the California Department of Justice,

25   attorneys for Defendants Jones, Sommers, Sughrue, Davi, Bell, Moran, and VanDriel.

26          2.      I have attempted to take the deposition of plaintiff Daniel Gonzalez since August

27   of 2019 without success. The parties agreed to resume his deposition on March 25, 2020;

28   however, due to the ongoing and indefinite shelter-in-place orders, the parties have been unable to
                                                       2
                                          Defendants’ Request for Extension of Time (2:15-cv-2448 TLN KJN PS)
     Case 2:15-cv-02448-TLN-KJN Document 181 Filed 05/12/20 Page 3 of 3

 1   complete the deposition as scheduled. The parties have agreed to reschedule the deposition once

 2   the orders are lifted and/or modified to allow the deposition.

 3          3.       Defendants anticipate filing a motion for summary judgment and/or summary

 4   adjudication after completing plaintiff’s deposition.

 5          4.       I have diligently attempted to complete the necessary discovery in order to prepare

 6   a dispositive motion in compliance with the Court’s Pretrial Scheduling Order. Due to the well-

 7   documented issues with taking the plaintiff’s deposition, I am unable to comply with the Pretrial

 8   Scheduling Order. I filed a Request for Extension of Time on February 26, 2020 addressing these

 9   issues, and the Court referred me to take up the issue with the assigned District Judge. (ECF No.

10   179, p. 1, footnote 1, citing Local Rule 302(c)(21).) Therefore, I am re-filing this request.

11          5.       For the reasons stated above, good cause exists to extend the time for the parties to

12   complete the plaintiff’s deposition and all law and motion, except as to discovery-related matters,

13   to a later date. The parties do not know when the shelter-in-place orders will be lifted; however, I

14   anticipate completing the plaintiff’s deposition no later than July 31, 2020, and filing a dispositive

15   motion no later than September 18, 2020.

16          I declare under penalty of perjury that the foregoing is true and correct. Dated this 12th

17   day of May, 2020, in the City of Sacramento, County of Sacramento, State of California.

18                                                           /s/ John C. Bridges
19                                                           John Bridges
                                                             Deputy Attorney General
20

21

22

23

24

25

26

27
     SA2016301837
28   34058296.docx
                                                       3
                                          Defendants’ Request for Extension of Time (2:15-cv-2448 TLN KJN PS)
